Case 4:16-cv-00192-JAS Document 271

LAW OFFICES OF

MINIAT & WILSON, L. P. C.

550 WEST INA ROAD, SUITE 101
TUCSON, ARIZONA 85704

Phone: (520) 742-1177

Fax: 877-399-4343; E-mail: jerwil@dakotacom. net
Firm No. : 00235500

Jerald R. Wilson

State Bar No. : 014933

PCC No. : 64897

Attorneys for Defendants/
Counter-Plaintiffs/Third Party Plaintiffs

Filed 04/01/19 Page 1 of 6

UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA

 

 

WILSHIRE INSURANCE COMPANY,

Plaintiff,
Vv.

PATRICK YAGER and JAVIER LOPEZ,

Defendants,

 

PATRICK YAGER and JAVIER LOPEZ,

Counter-Plaintiffs,
V.
WILSHIRE INSURANCE COMPANY; ABC
COMPANIES 1-10; XYZ CORPORATIONS 1-10; and
ABC PARTNERSHIPS 1-10,

Counter-Defendants.

 

PATRICK YAGER,

Third Party Plaintiff,
v.
GIRARD INSURANCE SERVICES, INC. ; IRA LEE
GIRARD and MARY ANN GIRARD; JANE and JOHN
DOE GIRARD; JOHN and JANE DOES 1-10; ABC
COMPANIES 1-10; XYZ CORPORATIONS 1-10; and,
ABC PARTNERSHIPS 1-10,

Third Party Defendants.

 

 

No. 4:16-CV-00192-JAS

DEFENDANT YAGER AND
LOPEZ’S RESPONSE TO
GIRARD INSURANCE
MOTION IN LIMINE NO. 1:
TO EXCLUDE EVIDENCE
OF ALLEGED SALE OF
INSURANCE WITHOUT
LICENSE

Assigned to James Soto

ORAL ARGUMENT
REQUESTED

 

 
Case 4:16-cv-00192-JAS Document 271 Filed 04/01/19 Page 2 of 6

COMES NOW, Defendants/Counter-Plaintiffs Yager and Lopez (hereafter “Yager”),
through their attorney undersigned, and submits their Response to Girard Insurance Motion in
Limine No. 1: To Exclude Evidence of Alleged Sale of Insurance Without License as follows:

The evidence clearly shows that Girard was negotiating and selling insurance without a
license. The evidence shows that the only licensed agent lived in Las Vegas and admits that he
did meet with clients and provides no supervision over his employees. The licensed agent did not
review applications for insurance before being sent to the insurance company and allowed
employees to sign his name to the applications. Girard provided no training to employee Dortsch
and did not require her to read any of the insurance policies that Girard sold. Dortsch had no
understanding of the insuring symbols in the policy. Yager’s expert, Daniel Fink, opined that
Dortch was unlicensed, untrained, had not read the commercial auto policy and did not have an
understanding of the insuring symbol being used for Lopez’s van (Exhibit 1). Fink opines that
Girard was negligent in procuring policies in violation of Arizona regulation by using an
unlicensed person without knowledge of commercial auto policies (Exhibit 1).

Therefore, evidence that Girard was selling, negotiating and/or procuring insurance by
using unlicensed personnel is relevant to the issue of negligence, negligence per se and punitive
or exemplary damages.

I. Evidence is necessary to prove negligence and negligence per se

Evidence of selling, negotiating and/or procuring insurance without a license is relevant
and probative to the claim for both negligence and negligence per se. In Yager’s expert, Daniel
Fink’s report, Mr. Fink opined, among other things that Girard Insurance was selling insurance
in violation of Arizona regulations and statutes (Exhibit 1). Fink specifically opined that

employee Dorstch was both negotiating and selling insurance without an insurance license which
Case 4:16-cv-00192-JAS Document 271 Filed 04/01/19 Page 3 of 6

is an illegal practice in Arizona (Exhibit 1). Fink explained his reasoning in that the State of
Arizona requires a person to be licensed to sell insurance to protect insurance purchasers
(Exhibit 1). Fink noted that the Arizona statute states, “A person shall not sell, solicit or
negotiate insurance in this state for any class or classes of insurance unless the person is licensed
for that line of authority ...” (Exhibit 1). The Arizona statutes define “negotiate” as the act of
conferring with or offering advice directly to a purchaser concerning terms or conditions of the
contract if that person either sells insurance or obtains insurance from insurers for purchasers
(Exhibit 1). Further, “sell” means to exchange a contract of insurance by any means on behalf of
an insurer (Exhibit 1). So clearly, Dortsch was negotiating and selling insurance in violation of
the Arizona statutes. Also clear is that such actions are below the standard of care. Girard’s
expert testified that in his practice he would never let unlicensed staff fill out an application
without it being reviewed by a licensed agent, that he would never allow an unlicensed employee
to give advice to a customer, nor would he allow an unlicensed employee to sign a document on
his behalf (Exhibit 2).

Further, the evidence shows that Girard knew that a licensed agent was needed to sell
insurance. If Dortsch was truly just a customer service agent then why did she forge agent Ira
Girard’s name on all of the insurance applications? If being a licensed agent wasn’t necessary to
complete and submit applications then Dortsch could have just signed her own name.

All experts agree that licensing is required to protect the public and to ensure that the
insurance agents receive the training and sophistication to help their clients. Experts also agree
that the required license is to ensure that the agent reads through insurance policies and

understands the insuring symbols.
Case 4:16-cv-00192-JAS Document 271 Filed 04/01/19 Page 4 of 6

Therefore, all evidence regarding licensure is probative, relevant and necessary to prove
the negligence claim as opined by expert Fink that Girard was negligent in procuring policies in
violation of Arizona regulations by allowing an unlicensed person to sell, negotiate or procure
policies without knowledge of commercial auto policies. Evidence is not unduly prejudicial
when it goes to the elements of the cause of action. Further, Girard is claiming that it is
appropriate to allow an unlicensed employee to negotiate, procure or sell insurance. The
violation of statute is necessary to contradict the false assertion.

Il. Evidence of violation of statute is necessary to prove negligence per se

This evidence is even more crucial to Yager’s claim for negligence per se. To succeed on
the negligence per se claim, Yager has to show a violation of statute. Steinberger v. McVey, 234
Ariz. 125, 318 P.3d 419 (Ariz. App. 2014). Yager is unable to prove negligence per se without
the evidence that Girard violated Arizona statutes and regulations. Again, evidence is not unduly
prejudicial when it is part of the elements of the cause of action. To preclude such evidence
would essentially dismiss the negligence per se claim, which is not an appropriate use of a
motion in limine. Girard should not be allowed to use a motion in limine as a substitute for
summary judgment.

III. Evidence of violation of statute is relevant to the claim for punitive or exemplary
damages

Evidence of the violation of statute is necessary to support Yager’s claim for punitive
damages. Yager has made a claim for punitive damages based on Girard’s procuring insurance
using unlicensed employees and charging higher interest rates for financing premiums. Again,
this evidence is essential to the claim for punitive damages to show Girard’s intent and improper

motive.
Case 4:16-cv-00192-JAS Document 271 Filed 04/01/19 Page 5 of 6

IV. Expert Fink has opined that violation of statute constitutes breach of the standard

of care

It should be noted that Girard mischaracterizes Fink’s deposition testimony. First, Girard
did not ask Fink any questions regarding his opinion that Girard was negligent for procuring
policies in violation of Arizona regulation by using an unlicensed person without knowledge of
commercial automobile policies to sell, negotiate and procure insurance. This opinion goes to the
element of the breach of the required conduct. In response to Girard’s questions, Fink clearly
testified that the amount of damages might not change whether the agent was licensed or
unlicensed, which is a different element of the claim. Fink has always testified that in this case,
Girard’s use of unlicensed employees was a violation of the standard of care required of
insurance agents (Exhibit 1).
V. Conclusion

Evidence that Girard was selling, negotiating and/or procuring insurance without a
license is relevant and probative to the issues of negligence, negligence per se and punitive or
exemplary damages. A motion in limine should not be used to resolve factual disputes or weigh
evidence because that is within the province of the jury. Further, evidence should only be
excluded in a motion in limine if the evidence is clearly inadmissible for any purpose. If
evidence is not clearly admissible, evidentiary rulings should be deferred until trial to allow
questions of relevancy and prejudice to be resolved in context. The evidence of violation of
statute goes directly to the elements of the negligence, negligence per se and punitive damages
issue. Girard has not made a showing that such evidence is unduly prejudicial. Therefore, Yager
respectfully requests that the Court deny Girard’s motion in limine to preclude evidence that

Girard was selling, negotiating or procuring insurance with unlicensed personnel.
Case 4:16-cv-00192-JAS Document 271 Filed 04/01/19 Page 6 of 6

DATED this 1“ day of April, 2019.

MINIAT & WILSON, L.P.C.

By: 4s/Jerald R. Wilson
Jerald R. Wilson

Attorney for Defendants/
Counter-Plaintiffs

CERTIFICATE OF SERVICE

I hereby certify that on April 1, 2019, I electronically transmitted the attached document
to the Clerk’s Office using CM/ECF system for filing.

I further certify that on April 1, 2019, I electronically mailed the attached document to:

 

LJohnson@cdslawfirm.com rbz@manningllp.com

Lon Johnson Robert B. Zelms

Christian Dichter & Sluga, P.C. Manning & Kass,

2700 North Central Avenue, Suite 1200 Elirod, Ramirez, Trester, LLP
Phoenix, Arizona 85004 3636 North Central Avenue, 11" Floor
Attorney for Plaintiffs/Counter-Defendants Phoenix, Arizona 85012

Wilshire Insurance Company Attorneys for Third Party Defendants

Girard Insurance Services, Inc;
Ira Lee Girard and Mary Ann Girard

By: /s/Valerie Shanahan
